This action was begun by Wm. M. Caudill against Amos  
Crooks, a real estate firm, to recover commissions claimed to be due from such firm on the sale of a tract of land to one Weaver. The undisputed facts are that one D. H. Weaver, a Missourian, visited Oklahoma on a prospecting tour with the probable intention of purchasing real estate; that he met the plaintiff below, Wm. M. Caudill, on the train; that Caudill, learning of Weaver's intention and being under some kind of an agreement or contract with Amos   Crooks, carried him to Amos   Crooks' office and introduced him to the firm. Whereupon some negotiations were discussed as to the purchase of a certain tract of land. However, Weaver declined to buy the tract in question. Nothing was said, so far as the record discloses, about any other tract of land at the time, and Weaver abandoned all negotiations as to the purchase of the tract in question, and returned to Missouri, as he stated, with no intention of returning to Oklahoma. Some months *Page 500 
later, however, he concluded to re-visit Oklahoma, and visited Tillman county for the purpose of looking over the country with the probable intention of purchasing some land, and revisited the office of Amos   Crooks, and before his return to Missouri purchased the tract of land through Amos   Crooks, but from a different party and a different tract of land from that concerning which they were negotiating on the first visit when Caudill had introduced Weaver to Amos   Crooks. Caudill had no part in bringing the parties together in the last transaction, nor anything whatever to do with effecting the sale, but when the sale was made Caudill sued Amos   Crooks for his share of the commission. At the trial of the cause Amos   Crooks defended on the theory that no sale was made through the instrumentality of Caudill, and that all negotiations as to the sale of land which were brought about through the introduction of Weaver to Amos   Crooks by Caudill were wholly abandoned, and that Weaver returned to Missouri after abandoning all idea of purchasing land in Oklahoma or of returning to Oklahoma, and that the sale which was brought about on Weaver's second visit to Oklahoma was a wholly separate and distinct transaction between Amos and Weaver for a different tract of land and from a different party, and that Caudill had nothing whatever to do with bringing about the transaction. The cause was tried and a verdict returned in favor of plaintiff for the commissions claimed, and from the judgment upon such verdict the cause is appealed here, upon the principal ground that the court refused to instruct the jury on the theory that the contract which Caudill was instrumental in bringing about had been abandoned, and that all intentions of renewing the negotiations or of continuing same were abandoned by Weaver when he returned to Missouri, and that the sale which was made upon his second visit was wholly separate and distinct from the first one, and that Caudill had nothing to do with making it or bringing it about, and was therefore not entitled to any commission.
This case-made was filed here February 29, 1912. Plaintiffs in error filed brief September 2, 1912. No briefs have been *Page 501 
filed or appearance made by defendant in error. As the contentions urged in plaintiffs in error's brief appear to be reasonably well supported both by the record and by the law, following the rule of this court in such cases, the judgment should be reversed, and the cause remanded.
By the Court: It is so ordered.